Title: General Orders, 18 June 1782
From: Washington, George
To: 


                  
                     Parole
                  C. SignsTuesday June 18th 1782.
                  
                  The General informs the Army he had great Occasion to be
                     satisfied at the review of the second Connecticut Brigade yesterday, especially
                     with the soldier like veteran appearance of the men and the exactness with
                     which the firings were performed—he felt a particular pleasure in observing the
                     cleanliness and steadiness of the second regiment under Arms—The activity and
                     emulation displayed by the Detachments of Artillery during the late reviews
                     deserve encouragement and applause.
                  The review of this Army by Brigades being now completed the
                     Commander in Chief is happy in having this Opportunity to present his thanks to
                     Major General the Baron Steuben for the indefatigable assiduity and singular
                     attention exhibited in the late Inspections and reviews, and for his eminent
                     services in promoting the discipline of the Army on all Occasions—and at the
                     same time to express his approbation of the present laudable disposition and
                     pride of Corps which seem to be diffused throughout the Army—From this spirit
                     of emulation and a consideration of the amazing contrast between the past and
                     present appearance of the troops the General anticipates the happiest
                     consequences: but being persuaded that appearance alone is not sufficient to
                     establish the reputation and ensure the success of our Arms, and that frequent
                     and repeated Exercise is absloutely necessary to constitute the perfection of
                     Discipline, he requests in the most pointed terms that the Commanding Officers
                     of Divisions and Brigades will punctually exercise the troops alternately every
                     other day in brigade and by detail—In the course of the Exercises the Officers
                     are permitted to vary the manoeuvres as time, circumstances and inclination may
                     prompt: provided they do not deviate from the established principles—but in all
                     cases the General intreats the Officers to pay the most minute attention to the
                     soldiers method of priming and loading as well as of levelling and taking aim,
                     this is an article of the greatest consequence, he hopes therefore that the
                     utmost pains may be taken to instruct every individual in this essential part
                     of his profession.
                  The honorable the Secretary at War has requested the Commander in
                     Chief to communicate to the Army the very singular satisfacton he enjoyed in
                     the Military appearance and regularity of disciplinee so observable in the
                     troops he had the honor to review; and at the same time assure the Army he will
                     not fail to represent thier distinguished merit to Congress.
                  By a General Court Martial held at West Point the 15th instant
                     Captain Williams Brigade Major of the 2d Massachusetts Brigade, was tried for
                     not furnishing a man for General Heaths Barge, when detailed on the 6th instant
                     by Captain Haskell on General Heaths express orders for that purpose.The Court
                     are of opinion that Captain Williams is not guilty of the charge exhibited
                     against him and that he be honorably acquited. 
                  The Commander in Chief approves the sentence, Captain Williams is
                     released from his Arrest.
               